       Case 1:16-cr-10343-ADB Document 1150 Filed 01/16/20 Page 1 of 3



                     THE UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA

       v.
                                                        Criminal No.: 16-CR-10343-ADB
MICHAEL J. GURRY et al.,

             Defendants.



            DEFENDANT JOSEPH A. ROWAN’S SECOND SUPPLEMENTAL
                        SENTENCING MEMORANDUM


      Defendant Joseph A. Rowan submits this short memorandum to:

      a) share with the Court in advance certain documents relevant to Rowan’s sentencing

      next week,

      b) address the Court’s preliminary ruling on certain sentencing enhancements at the

      January 13, 2020 hearing, and

      c) inform the Court of certain relevant developments.

      First, Rowan submits the following documents in advance of the sentencing:

   1. A copy of Rowan’s letter to Probation objecting to the government’s obstruction of

      justice request related to Rowan’s divorce. Ex. 1. Rowan understands that Probation has

      not forwarded this communication to the Court.

   2. In its sentencing memorandum, the government claimed that it never received Rowan’s

      phone that is the subject of the other obstruction of justice request by the government.

      Gov’t Sentencing Mem. 7, ECF No. 1069. Rowan attaches two documents produced by

      the government that include correspondence between Rowan’s former counsel and the



                                               1
        Case 1:16-cr-10343-ADB Document 1150 Filed 01/16/20 Page 2 of 3



       government as well as a transmittal letter from Deloitte to the government showing that

       the government received the phone at issue. Ex. 2.

       Second, the Court has indicated at the January 13, 2020 hearing that it intends to enhance

Rowan’s sentencing guideline calculation by three levels under U.S.S.G. §3B1.1. Rowan

respectfully disagrees with the application of this enhancement. Rowan has previously argued

that, even in light of the conviction on the mail and wire fraud predicates, the trial evidence did

not show that Rowan had more than a peripheral role in the IRC insurance fraud. Rowan has also

highlighted that, despite his managerial role in the sales organization, the taped and testimony

evidence did not show Rowan instructing his sales people to bribe doctors with speaker programs

(and the evidence showed no knowledge of certain illegal acts in his territory, such as bribes to

Heather Alfonso or Dr. Clough). The government may have presented ‘a lot’ of trial testimony

about Rowan and speaker programs, but little of it was inculpatory and, where the evidence was

inculpatory, it lacked credibility. For example, Oliver Gauthier’s and Beth McKey’s testimony

connecting Rowan to speaker program bribery was so highly discredited that the Government did

not argue it in closing or rebuttal. Were the Court to credit all inculpatory speaker program

testimony against Rowan, it would still not suffice to warrant a three level “role in the offense”

enhancement. Rowan’s at most limited awareness of the IRC scheme acts as a bottleneck, such

as whatever role Rowan played in his sales territory does not automatically translate into a

supervisory or managerial role for the purpose of the insurance fraud scheme.

       Third, Rowan’s counsel understands that, in the Insys bankruptcy case, a to-be-appointed

liquidating trustee will likely attempt to claw back up to $150,000 in legal fees paid by Insys for

Rowan’s criminal defense. While there may be defenses to claw back, this underscores the




                                                  2
        Case 1:16-cr-10343-ADB Document 1150 Filed 01/16/20 Page 3 of 3



reasonableness of the request to use the 401k funds and bail money to pay a portion of Rowan’s

legal fees. See Mem. Attorneys Fees, ECF No. 1097.


                                              JOSEPH A. ROWAN

                                              By his counsel,

                                              /s/ Michael Kendall
                                              Michael Kendall (BBO# 544866)
                                              michael.kendall@whitecase.com
                                              Alexandra I. Gliga (BBO # 694959)
                                              alexandra.gliga@whitecase.com
                                              WHITE & CASE LLP
                                              75 State Street
                                              Boston, MA 02109-1814
                                              Telephone: (617) 979-9300




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on the date appearing in the header of this page, this document is
being filed through ECF system, which will deliver copies to all attorneys of record.

                                              /s/ Michael Kendall
                                              Michael Kendall




                                                 3
